        Case 4:17-cr-00298-BSM Document 585 Filed 10/09/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

UNITED STATES OF AMERICA                                                    PLAINTIFF

v.                       CASE NO. 4:17-CV-00298-8-BSM

BROOKS HAYDEN JONES                                                       DEFENDANT

                                       ORDER

      The United States’s motion to dismiss the superseding indictment [Doc. No. 28] filed

against Brooks Hayden Jones [Doc. No. 582] is granted. The indictment against Jones is

dismissed without prejudice pursuant to Federal Rule of Criminal Procedure 48(a).

      IT IS SO ORDERED, this 9th day of October, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
